DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 7-11, 13, and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular identify a movement trajectory of the electronic device based on multiple frames of virtual reality content, identify an angle formed between a first straight line which starts from a predetermined position on the display and corresponds to the identified sight direction, and a second straight line which starts from the predetermined position and corresponds to a direction according to the movement trajectory, determine whether to start an adjusting mode based on a comparison result between the identified angle and a threshold value.

As per claim 11, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular identifying a movement trajectory of the electronic device based on multiple frames of virtual reality content; identifying an angle formed between a first straight line which starts from a predetermined position on the display and corresponds to the identified sight direction, and a second straight line which starts from the predetermined position and corresponds to a direction according to the movement trajectory; determining whether to start an adjusting mode based on a comparison result between the identified angle and a threshold value.

The Office respectfully submits that event though prior art such as (newly cited) US 2016/0349972 to Miyoshi et al., for example, teaches to acquire trajectory data by detection of a moving object using an inter-frame difference in a moving image (paragraph 53), said frames in Miyoshi et al. are not frames of virtual reality content as claimed. Furthermore, neither Miyoshi nor the additional prior art cited seem to anticipate or suggest, alone or in combination, to identify an angle formed between a first straight line which starts from a predetermined position on the display and corresponds to the identified sight direction, and a second straight line which starts from the predetermined position and corresponds to a direction according to the movement trajectory, determine whether to start an adjusting mode based on a comparison result between the identified angle and a threshold value as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694